Order entered August 28, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-15-00230-CV

     GREAT AMERICAN LLOYDS INSURANCE COMPANY, ET AL., Appellants

                                              V.

              VINES-HERRIN CUSTOM HOMES L.L.C., ET AL., Appellees

                      On Appeal from the 44th Judicial District Court
                                  Dallas County, Texas
                           Trial Court Cause No. DC-03-6903

                                          ORDER
       We GRANT appellants’ August 26, 2015 unopposed motion for an extension of time to

file a reply brief. Appellants shall file a reply brief by OCTOBER 5, 2015.


                                                     /s/   ELIZABETH LANG-MIERS
                                                           JUSTICE